Exhibit 10.1
AMENDED AND RESTATED
SHARE EXCHANGE AGREEMENT


THIS AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered
into as of this 2nd day of February 2009, by and among Acies Corporation, a
Nevada corporation (the “Company”), L.A. Digital Post, Inc., a California
corporation (“LA Digital”) , I-Toss Acquisition, Inc., a Delaware corporation
(“I-Toss”), the persons executing this Agreement listed on the signature page
hereto under the heading “I-Toss Shareholders” (referred to  as “I-Toss
Shareholders”) and LADP, LLC, a Delaware limited liability company (“LADP”),
which owns all of the outstanding shares of LA Digital, each a “Party” and
collectively the “Parties,” upon the following premises:


Premises.


WHEREAS, the Company, I-Toss and the I-Toss Shareholders previously entered into
a Share Exchange Agreement on or around December 29, 2008 (the “Original
Agreement”), which included certain errors which the Parties desire to correct
and amend pursuant to the terms of this Agreement, including, but not limited to
the fact that it was between the Company, I-Toss and the I-Toss Shareholders
instead of the Company, LADP and LA Digital;


WHEREAS, the Parties desire that this Agreement, amend, replace and supersede in
its entirety the Original Agreement;


WHEREAS, the LADP owns one-hundred percent (100%) of the issued and outstanding
shares of LA Digital;


WHEREAS, the Company is a publicly held corporation organized under the laws of
the State of Nevada whose common stock (the “Common Stock”) is quoted on the OTC
Bulletin Board under the symbol “ACIE”;


WHEREAS, LADP is a privately held limited liability company organized under the
laws of the State of Delaware;


WHEREAS, LA Digital has a wholly owned subsidiary, LADP New York, LLC, a
Delaware limited liability company (“LADPNY”) (“LADPNY” and LA Digital are
together referred to herein as the “LADP Subsidiaries”;


WHEREAS, the Company desires to acquire 100% of the issued and outstanding
interests of  LA Digital in exchange for unissued shares of the Company’s Series
A Preferred Stock (the "Exchange Offer"), so that LA Digital will become a
wholly owned subsidiary of the Company;


WHEREAS, LADP desires to exchange all of its shares in LA Digital in exchange
for shares of authorized but unissued Series A Preferred Stock of the Company;


--------------------------------------------------------------------------------


Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:


ARTICLE I


REPRESENTATIONS, COVENANTS, AND WARRANTIES OF LA DIGITAL AND LADP


As an inducement to and to obtain the reliance of the Company, except as set
forth on the LADP Schedules (as hereinafter defined, which shall contain any
exceptions or qualifications to the representations and warranties are set forth
below, and shall be delivered within 10 days of LADP’s receipt of the Bank
Consent (as defined below)), LADP and the LA Digital represent and warrant as
follows:


Section 1.01  Organization.  LADP is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
LA Digital is a corporation duly organized, validly existing, and in good
standing under the laws of the State of California.  LADPNY is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Delaware.  LA Digital and LADPNY have the corporate
power and are duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of their properties and assets and to carry on their business in all
material respects as it is now being conducted, including qualifications to do
business as a foreign corporation in the states or countries in which the
character and location of the assets owned by them or the nature of the business
transacted by them requires qualification, except where failure to be so
qualified would not have a material adverse effect on their business.  Included
in the LADP Schedules are complete and correct copies of the Certificate of
Incorporation and Bylaws of the LADP Subsidiaries as in effect on the date
hereof.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of LADP’s or the LADP Subsidiaries’ Certificate of Incorporation (or
similar organizational documents) or Bylaws.  LADP has taken all actions
required by law, its Certificate of Incorporation (or similar organizational
documents), or otherwise to authorize the execution and delivery of this
Agreement.  LADP and the LADP Subsidiaries have full power, authority, and legal
right and have taken all action required by law, their Certificate of
Incorporation (or similar organizational documents), and otherwise to consummate
the transactions herein contemplated.


Section 1.02  Capitalization.


(a)  The authorized capitalization of LADP consists of 200 units, of which 200
units are currently issued and outstanding.


(b)  The authorized capitalization of LA Digital consists of 100,000 shares of
common stock, $0.01 par value, of which 7,500 shares are currently issued and
outstanding, and no shares of preferred stock. All of the outstanding shares of
LA Digital are owned by LADP.

-2-

--------------------------------------------------------------------------------


(c)  The authorized capitalization of LADPNY consists of 100 shares of
membership units currently issued and outstanding, all of which are owned by LA
Digital.


(d)  All issued and outstanding shares and/or interests of the LADP Subsidiaries
are legally issued, fully paid, and non-assessable and not issued in violation
of the preemptive or other rights of any person.


Section 1.03  Subsidiaries and Predecessor Corporations.  LA Digital does not
have any predecessor corporation(s) or subsidiary(ies) (other than LADPNY), and
does not own, beneficially or of record, any shares of any other corporation,
other than the shares of LADPNY.


Section 1.04  Other Information.


(a)  The LADP Subsidiaries have no liabilities with respect to the payment of
any federal, provincial, state, county, local or other taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable or as provided in the LADP Schedules.


(b)  The LADP Subsidiaries have filed all federal, provincial, state or local
income and/or franchise tax returns required to be filed by them from inception
to the date hereof.  Each of such income tax returns reflects the taxes due for
the period covered thereby, except for amounts which, in the aggregate, are
immaterial.


(c)  The books and records of the LADP Subsidiaries are in all material respects
complete and correct and have been maintained in accordance with good business
and accounting practices.


(d)  The LADP Subsidiaries have no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise in excess of Twenty-Five Thousand
Dollars ($25,000), except as disclosed in writing to the Company on Schedule
1.04, which liabilities in aggregate shall not exceed $20,000,000 in total,
including payables, on the Closing Date.


Section 1.05  Information.  The information concerning LADP and the LADP
Subsidiaries set forth in this Agreement and in the LADP Schedules is complete
and accurate in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact required to make the
statements made, in light of the circumstances under which they were made, not
misleading.


Section 1.06  Options or Warrants.  Except as set forth in the LADP Schedules,
there are no existing options, warrants, calls, or commitments of any character
relating to the authorized and unissued stock of LADP.


Section 1.07  Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the LADP Schedules, since August 11, 2003:


(a)  There has not been (i) any material adverse change in the proposed
business, operations, properties, assets, or condition of the LADP Subsidiaries
or (ii) any damage, destruction, or loss to the LADP Subsidiaries (whether or
not covered by insurance) materially and adversely affecting the business or
financial condition of the LADP Subsidiaries;

-3-

--------------------------------------------------------------------------------


(b)  The LADP Subsidiaries have not (i) amended their Certificate of
Incorporation (or similar documents) or Bylaws; (ii) declared or made, or agreed
to declare or make, any payment of dividends or distributions of any assets of
any kind whatsoever to stockholders or purchased or redeemed, or agreed to
purchase or redeem, any of their capital stock; (iii) waived any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of the LADP Subsidiaries; (iv) made any
material change in its method of management, operation or accounting; (v)
entered into any other material transaction other than sales in the ordinary
course of its business; (vi) made any accrual or arrangement for payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by them to any of their officers or
directors or any of their salaried employees whose monthly compensation exceeds
Ten Thousand Dollars ($10,000); or (viii) made any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement made to, for, or with their
officers, directors, or employees;


(c)  The LADP Subsidiaries have not (i) borrowed or agreed to borrow any funds
or incurred, or become subject to, any material obligation or liability
(absolute or contingent) in excess of $25,000 except as disclosed herein and
except liabilities incurred in the ordinary course of business; (ii) paid or
agreed to pay any material obligations or liability (absolute or contingent)
other than current liabilities, and current liabilities incurred in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transactions
contemplated hereby (as further disclosed under Section 8.10); (iii) sold or
transferred, or agreed to sell or transfer, any of their assets, properties, or
rights (except assets, properties, or rights not used or useful in its business
which, in the aggregate have a value of less than Twenty-Five Thousand Dollars
($25,000)), or canceled, or agreed to cancel, any debts or claims (except debts
or claims which in the aggregate are of a value of less than Twenty-Five
Thousand Dollars ($25,000)); or (iv) made or permitted any amendment or
termination of any contract, agreement, or license to which they are a party if
such amendment or termination is material, considering the business of the LADP
Subsidiaries, otherwise than in the ordinary course of business; and


(d)  To the best knowledge of LADP, the LADP Subsidiaries have not become
subject to any law or regulation which materially and adversely affects, or in
the future may adversely affect, the business, operations, properties, assets,
or condition of the LADP Subsidiaries.


Section 1.08  Title and Related Matters.  No third party has any right to, and
the LADP Subsidiaries have not received any notice of infringement of or
conflict with asserted rights of others with respect to, any product,
technology, data, trade secrets, know-how, proprietary techniques, trademarks,
service marks, trade names, or copyrights which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a materially adverse effect on the proposed business, operations, financial
condition, income, or business prospects of the LADP Subsidiaries or any
material portion of their properties, assets, or rights.

-4-

--------------------------------------------------------------------------------


Section 1.09  Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the knowledge of LADP after reasonable investigation,
threatened by or against the LADP Subsidiaries or affecting the LADP
Subsidiaries or their properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  LADP does not have any knowledge of any material
default on the part of the LADP Subsidiaries with respect to any judgment,
order, injunction, decree, award, rule, or regulation of any court, arbitrator,
or governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.


 Section 1.10  Contracts.


(a)  There are no material contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which the LADP Subsidiaries
are a party or by which they or any of their assets, products, technology, or
properties are bound other than those incurred in the ordinary course of
business (as used in this Agreement, a "material" contract, agreement,
franchise, license agreement, debt instrument or commitment is one which (i)
will remain in effect for more than six (6) months after the date of this
Agreement and (ii) involves aggregate obligations of at least Twenty-Five
Thousand Dollars ($25,000) unless otherwise disclosed pursuant to this
Agreement);


(b)  All contracts, agreements, franchises, license agreements, and other
commitments, if any, to which the LADP Subsidiaries are a party and which are
material to the operations of the LADP Subsidiaries taken as a whole are valid
and enforceable by the LADP Subsidiaries in all material respects, except as
limited by bankruptcy and insolvency laws and by other laws affecting the rights
of creditors generally;


 (c)  The LADP Subsidiaries are not a party to or bound by, and the properties
of the LADP Subsidiaries are not subject to, any contract, agreement, other
commitment or instrument; any charter or other corporate restriction; or any
judgment, order, writ, injunction, decree, or award which materially and
adversely affects, the business operations, properties, assets, or condition of
the LADP Subsidiaries; and


(d)  Except as included or described in the LADP Schedules, the LADP
Subsidiaries are not a party to any oral or written (i) contract for the
employment of any officer or employee which is not terminable on thirty (30)
days, or less notice; (ii) profit sharing, bonus, deferred compensation, stock
option, severance pay, pension benefit or retirement plan; (iii) agreement,
contract, or indenture relating to the borrowing of money; (iv) guaranty of any
obligation, other than one on which the LADP Subsidiaries are a primary obligor;
(v) collective bargaining agreement; or (vi) agreement with any present or
former officer or director of the LADP Subsidiaries.


Section 1.11  Material Contract Defaults.  The LADP Subsidiaries are not in
default in any material respect under the terms of any outstanding material
contract, agreement, lease, or other commitment which is material to the
business, operations, properties, assets or condition of the LADP Subsidiaries
and there is no event of default in any material respect under any such
contract, agreement, lease, or other commitment in respect of which the LADP
Subsidiaries have not taken adequate steps to prevent such a default from
occurring.  Without limiting the Schedules, LADP confirms that it is past
maturity on its financing agreement with Bank of America.

-5-

--------------------------------------------------------------------------------


Section 1.12  No Conflict With Other Instruments.  Provided consent from Bank of
America is secured, which shall be a required term of this Agreement and the
consummation of the transactions contemplated herein, the execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which LADP or the LADP Subsidiaries are a party or
to which any of their properties or operations are subject as of the date of
this Agreement and/or as of the Closing Date.


Section 1.13  Governmental Authorizations.  Except as set forth in the LADP
Schedules, the LADP Subsidiaries have all licenses, franchises, permits, and
other governmental authorizations that are legally required to enable them to
conduct their business in all material respects as conducted on the date
hereof.  Except for compliance with federal, provincial and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
the LADP Subsidiaries of this Agreement and the consummation by the LADP
Subsidiaries of the transactions contemplated hereby.


Section 1.14  Compliance With Laws and Regulations.  Except as set forth in the
LADP Schedules, to the best of LADP’s knowledge the LADP Subsidiaries have
complied with all applicable statutes and regulations of any federal,
provincial, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of the LADP Subsidiaries
or except to the extent that noncompliance would not result in the occurrence of
any material liability for the LADP Subsidiaries.


Section 1.15  Approval of Agreement.  The Manager(s) and Members of LADP shall
have authorized the execution and delivery of this Agreement by LADP and has
approved this Agreement and the transactions contemplated hereby.  The Board of
Directors of LA Digital shall have authorized the execution and delivery of this
Agreement by LA Digital and approved this Agreement and the transactions
contemplated herein.


Section 1.16  Material Transactions or Affiliations.  Set forth in the LADP
Schedules is a description, if applicable, of every contract, agreement, or
arrangement between the LADP Subsidiaries and any predecessor and any person who
was at the time of such contract, agreement, or arrangement an officer,
director, or person owning of record, or known by either of the LADP
Subsidiaries to own beneficially, five percent (5%) or more of the issued and
outstanding common stock of either LADP Subsidiary and which is to be performed
in whole or in part after the date hereof or which was entered into not more
than three (3) years prior to the date hereof. Except as disclosed in the LADP
Schedules or otherwise disclosed herein, no officer, director, or five percent
(5%) shareholder of either LADP Subsidiary has, or has had since January 1,
2005, any known interest, direct or indirect, in any transaction with such LADP
Subsidiary which was material to the business of such LADP Subsidiary.  There
are no commitments by the LADP Subsidiaries, whether written or oral, to lend
any funds, or to borrow any money from, or enter into any other transaction
with, any such affiliated person.

-6-

--------------------------------------------------------------------------------


Section 1.17  LADP Schedules.  LADP will deliver to the Company the following
schedules, if such schedules are applicable to the business of the LADP
Subsidiaries, which are collectively referred to as the " LADP Schedules" and
which consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the principal executive officer of LADP and the LADP
Subsidiaries as complete, true, and correct as of the date of this Agreement in
all material respects, which schedules shall be delivered within 10 days
following the date LADP receives the Bank Consent (as defined below):


(a)  a schedule containing complete and correct copies of the Certificate of
Formation (or similar documentation) of the LADP Subsidiaries in effect as of
the date of this Agreement;


(b)  a schedule containing complete and correct copies of the Bylaws, Articles
of Organization or similar organizational documents of the LADP Subsidiaries in
effect as of the date of this Agreement;


(c)  a schedule containing any Corporate Resolutions of the Shareholders
of  LADP and the LADP Subsidiaries;


(d)  a schedule containing Minutes of meetings of the Managers of LADP and the
Board of Directors of the LADP Subsidiaries;


(e)  a schedule containing a list indicating the name and address of each
shareholder of  the LADP Subsidiaries together with the number of shares owned
by him, her or it;


(f)  a schedule listing any and all federal, provincial, state and local tax
identification numbers of the LADP Subsidiaries and containing complete and
correct copies of all federal, provincial, state and local tax returns filed by
the LADP Subsidiaries;


(g)  a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed by LADP.  Any fact known to be, or
to the best knowledge of LADP or after reasonable investigation, reasonably
believed to be, contrary to any of the representations, covenants, and
warranties made in Article I are required to be disclosed in the LADP Schedules
pursuant to this Section 1.17(g); and


(h)  a schedule of any and all limitations or qualifications or exceptions to
the representations, covenants and warranties of LADP and the LADP Subsidiaries
contained in Article 1 of this Agreement, if any.


LADP shall cause the LADP Schedules and the instruments and data delivered to
the Company hereunder to be promptly updated after the date hereof up to and
including the Closing Date.

-7-

--------------------------------------------------------------------------------


It is understood and agreed that LADP has ten days from the date the Bank
Consent (as defined below) is received to provide such schedules to the
Company.  If LADP cannot or fails to do so, or if the Company acting reasonably
finds any such schedules or updates provided to be unacceptable according to the
criteria set forth herein, the Company may terminate this Agreement by giving
written notice to LADP at any time prior to the Closing Date.  For purposes of
the foregoing, the Company may consider a disclosure in the LADP Schedules to be
"unacceptable" only if that item would have a material adverse impact on the
financial condition of the LADP Subsidiaries, taken as a whole.  LADP shall not
be in default if such schedules are complete as to the reasonable determination
of the Company.


Section 1.18  Valid Obligation.  This Agreement and all agreements and other
documents executed by LADP in connection herewith constitute the valid and
binding obligation of LADP, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.


Section 1.19  Acquisition of the Shares by LADP. LADP is acquiring the Shares
(as defined in Section 3.01) for its own account without the participation of
any other person and with the intent of holding the Shares (which for the
purposes of this Article 1 shall include any shares issuable upon conversion of
the Shares) for investment and without the intent of participating, directly or
indirectly, in a distribution of the Shares, or any portion thereof, and not
with a view to, or for resale in connection with, any distribution of the
Shares, or any portion thereof.  LADP has read, understood and consulted with
its legal counsel regarding the limitations and requirements of Section 5 of the
Securities Act of 1933, as amended (the “1933 Act”). LADP will offer, sell,
pledge, convey or otherwise transfer the Shares, or any portion thereof, only
if: (i) pursuant to an effective registration statement under the 1933 Act and
any and all applicable state securities or Blue Sky laws or in a transaction
which is otherwise in compliance with the 1933 Act and such laws; or (ii)
pursuant to a valid exemption from registration.


Section 1.20  Exemption from Registration.  The Exchange and the transactions
contemplated thereby, meet an exemption from registration pursuant to Rule 506
of Regulation D promulgated under the 1933 Act.


Section 1.21  Expenses.  Upon Closing, LADP and/or the LADP Subsidiaries shall
be responsible for and will pay all reasonable legal, auditing, accounting and
other expenses incurred in connection with this Exchange Offer and the other
related transactions described in this Agreement, including but not limited to
the Information Statement described in Section 7.01 and the Spin-Off described
in Section 7.03, as further described under Section 8.10, below.  The payment
for such legal, auditing, accounting and other expenses will be paid by LADP or
the Company (post Closing) by way of a reimbursement to Oleg Firer, the Chief
Executive Officer of the Company for any fees paid personally by Mr. Firer or
his assigns or the assumption of the liabilities of the Company relating to the
Exchange Offer and the other related transactions described in this Agreement by
the Company post-Spin-Off.


Section 1.22.  Representations, Acknowledgements and Warranties of LADP. LADP
represents, acknowledges and warrants the following to the Company, except as
set forth on the LADP Schedules (as hereinafter defined, which shall contain any
exceptions or qualifications to the representations and warranties are set forth
below, and shall be delivered within 10 days of LADP’s receipt of the Bank
Consent (as defined below)), and agrees that such representations,
acknowledgements and warranties shall be automatically reconfirmed by LADP on
the Closing Date:

-8-

--------------------------------------------------------------------------------


(a)  LADP recognizes that the Shares have not been registered under the 1933
Act, nor under the securities laws of any state and, therefore, cannot be resold
unless the resale of the Shares is registered under the 1933 Act or unless an
exemption from registration is available.  LADP may not sell the Shares without
registering them under the 1933 Act and any applicable state securities laws
unless exemptions from such registration requirements are available with respect
to any such sale;


(b)  LADP is acquiring the Shares for its own account for long-term investment
and not with a view toward resale, fractionalization or division, or
distribution thereof, and it does not presently have any reason to anticipate
any change in its circumstances, financial or otherwise, or particular occasion
or event which would necessitate or require the sale or distribution of the
Shares.  No one other than the LADP will have any beneficial interest in said
securities.  LADP agrees to set forth the terms of its ownership, record address
and tax id number on the Type of Ownership Form, attached hereto as Exhibit A;


(c)  LADP acknowledges that it is


a.  an “Accredited Investor” because it meets one of the following items: is a
natural person who has an individual net worth, or joint net worth with  that
person's spouse of more than $1,000,000; or is a natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person's spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year; or is a bank as defined in Section 3(a)(2) of the 1933 Act or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act whether acting in its individual or fiduciary
capacity; or any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934; or is an insurance company as defined in
Section 2(13) of the 1933 Act; or is an investment company registered under the
Investment Company Act of 1940; or a business development company as defined in
Section 2(a)(48) of the Investment Company Act of 1940; or is a Small Business
Investment Company licensed by the U. S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; or is an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a "plan
fiduciary" (as defined in Section 3(21) of such act) which is either a bank,
insurance company, or registered investment advisor, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directive plan, its
investment decisions are made solely by persons that are accredited investors;
or is a "private business development company" as defined in Section 202(a)(22)
of the Investment Advisors Act of 1940; or is an organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000; or
any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as defined in the rules and regulations of the 1933 Act; or
is an entity in which all of the equity owners fall within one of the categories
set forth above; or is otherwise an Accredited Investor as defined in Section
501 of Regulation D as adopted by the Securities and Exchange Commission, or

-9-

--------------------------------------------------------------------------------


b.  has had an opportunity to and in fact has thoroughly reviewed the Company’s
latest periodic report (Form 10-K and 10-Q) filings, current report filings
(Form 8-K) and the audited and unaudited financial statements, risk factors,
results of operations and related business disclosures described therein at
http:///www. SEC. gov;  has had a reasonable opportunity to ask questions of and
receive answers and to request additional relevant information from a person or
persons acting on behalf of the Company regarding such information; and has no
pending questions as of the date of this Agreement;


(d)  LADP has such knowledge and experience in financial and business matters
that LADP is capable of evaluating the merits and risks of an investment in the
Shares and of making an informed investment decision, and does not require a
representative in evaluating the merits and risks of an investment in the
Shares;


(e)  LADP recognizes that an investment in the Company is a speculative venture
and that the total amount of consideration tendered in connection with the
Exchange Offer is placed at the risk of the business and may be completely
lost.  The ownership of the Shares as an investment involves special
risks.  LADP has read and reviewed the Company’s latest periodic and current
report filings on the Securities and Exchange Commission’s EDGAR webpage at
www.sec.gov, including the financial statements, results of operations, risk
factors and related information contained therein;


(f)  LADP realizes that the Shares cannot readily be sold as they will be
restricted securities and therefore the Shares must not be accepted in the
Exchange Offer unless LADP has liquid assets sufficient to assure that such
purchase will cause no undue financial difficulties and LADP can provide for
current needs and possible personal contingencies;


(g)  LADP confirms and represents that it is able (i) to bear the economic risk
of its investment, (ii) to hold the Shares for an indefinite period of time, and
(iii) to afford a complete loss of its investment.  LADP also represents that it
has (i) adequate means of providing for its current needs and possible personal
contingencies, and (ii) has no need for liquidity in this particular investment;


(h)  All information which LADP has provided to the Company concerning LADP 's
financial position and knowledge of financial and business matters is correct
and complete as of the date hereof, and if there should be any material change
in such information prior to the Closing Date,  LADP will immediately provide
the Company with such information;


(i)  LADP has carefully considered and has, to the extent it believes such
discussion necessary, discussed with its professional, legal, tax and financial
advisors, the suitability of an investment in the Shares for its particular tax
and financial situation and LADP and its advisers, if such advisors were deemed
necessary, have determined that the Shares are a suitable investment for it; and


(j)  LADP has not become aware of and has not been offered the Shares by any
form of general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to LADP’s knowledge, those individuals that have
attended have been invited by any such or similar means of general solicitation
or advertising.

-10-

--------------------------------------------------------------------------------


Section 1.23.  Section 16 Reporting Obligations.  LADP agrees that due to its
receipt of the Shares, LADP may become subject to the reporting requirements of
Section 16 as well as other Sections of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  LADP agrees to promptly file with the Securities
and Exchange Commission any and all Exchange Act filings relating to LADP’s
ownership of the Shares.


Section 1.24.  Insider Trading.  LADP certifies and confirms that it has not
personally, nor through any third parties, purchased, nor caused to be purchased
in the public marketplace any publicly traded shares of the Company.  LADP
further certifies and confirms that it has not communicated the nature of the
transactions contemplated herein, is not aware of any disclosure of non-public
information regarding the Company or the transactions contemplated herein, and
is not a party to any insider trading in the Company’s securities.  LADP further
certifies and confirms that it has not “tipped” any related parties nor third
parties regarding the transactions contemplated herein, and/or advised any
parties to purchase shares of the Company’s securities in the marketplace.


ARTICLE II


REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY


As an inducement to, and to obtain the reliance of LADP, except as set forth in
the Company Schedules (as hereinafter defined), or not otherwise disclosed in
the Company’s periodic filings on the Securities and Exchange Commission’s EDGAR
filing website (“EDGAR”), the Company represents and warrants as follows:


Section 2.01  Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets, to carry on its
business in all material respects as it is now being conducted and as
contemplated after the Exchange, and except where failure to be so qualified
would not have a material adverse effect on its business, there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Company Schedules are complete and correct
copies of the Articles of Incorporation and Bylaws (or similar organizational
documents) of the Company as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of the Company's Articles of
Incorporation or Bylaws (or similar organizational documents).  The Company has
taken all action required by law, its Articles of Incorporation, its Bylaws (or
similar organizational documents), or otherwise to authorize the execution and
delivery of this Agreement, and the Company has full power, authority, and legal
right and has taken all action required by law, its Articles of Incorporation,
Bylaws, (or similar organizational documents) or otherwise to consummate the
transactions herein contemplated.

-11-

--------------------------------------------------------------------------------


Section 2.02  Capitalization.  The Company is authorized to issue 200,000,000
shares of Common Stock, of which 73,984,095 shares of common stock will be
issued and outstanding on the Closing Date (not including any shares issuable in
connection with convertible securities, warrants and options which may be
outstanding as of the Closing Date).  The Company is authorized to issue
5,000,000 shares of preferred stock, of which the Company has designated 44,340
shares of Series A Preferred Stock with such rights and preferences as set forth
on the Certificate of Designations of Acies Corporation Establishing the
Designations, Preferences, Limitations and Relative Rights of its Series A
Preferred Stock, attached hereto as Exhibit B (the “Designation”) of which no
shares will be issued and outstanding on the Closing Date.  All issued and
outstanding shares are legally issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person.  No other
Series A Preferred Stock is contemplated to be issued except as provided in
connection with this Agreement.


Section 2.03  Subsidiaries and Predecessor Corporations.  Except as otherwise
provided in the Company Schedules, the Company does not have any predecessor
corporation(s) or subsidiaries, and does not own, beneficially or of record, any
shares of any other corporation, other than its wholly owned Nevada subsidiary,
Acies, Inc.


Section 2.04  Financial Statements.


(a)  The Company has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.


(b)  The books and records, financial and otherwise, of the Company are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices.  All financial statements are
audited through March 31, 2008.


Section 2.05  Information.  The information concerning the Company set forth in
this Agreement and the Company Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
the Company has fully disclosed in writing to LADP (through this Agreement or
the Company Schedules) all information, relating to matters involving the
Company or its assets or its present or past operations or activities which (i)
indicated or may indicate, in the aggregate, the existence of a greater than
Twenty-Five Thousand Dollars ($25,000) liability or diminution in value, (ii)
have led or may lead to a competitive disadvantage on the part of the Company or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on the
transactions contemplated herein or on the Company, its assets, or its
operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


Section 2.06  Convertible Securities, Options or Warrants.  There are no
existing convertible securities, options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of the Company, except
as otherwise set forth in the Company Schedules.

-12-

--------------------------------------------------------------------------------


Section 2.07  Absence of Certain Changes or Events.  Except as disclosed in
Schedule 2.07, or provided in writing to LADP, since the date of the Company’s
September 30, 2008 balance sheet for the Company as otherwise set forth in the
Company Schedules:


(a)  There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;


(b)  The Company has not and will not (i) amend its Articles of Incorporation or
Bylaws (or similar organizational documents) except to complete the performance
of the Company as set forth herein; (ii) declare or make, or agree to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchase or redeem, or agree to purchase or
redeem, any of its capital stock; (iii) waive any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of the Company; (iv) make any material change in its method of
management, operation, or accounting; (v) enter into any transaction or
agreement other than in the ordinary course of business; (vi) make any accrual
or arrangement for or payment of bonuses or special compensation of any kind or
any severance or termination pay to any present or former officer or employee;
(vii) increase the rate of compensation payable or to become payable by it to
any of its officers or directors or any of its salaried employees whose monthly
compensation exceeds Ten Thousand Dollars ($10,000); or (viii) make any increase
in any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement, made to,
for or with its officers, directors, or employees.  Additionally, any and all
contracts or agreements of any kind shall be terminable upon the closing of the
Spin-Off (defined below);


(c)  The Company has not (i) granted or agreed to grant any options or warrants;
(ii) borrowed or agreed to borrow any funds or incurred, or become subject to,
any material obligation or liability (absolute or contingent) except liabilities
incurred in the ordinary course of business; (iii) paid or agreed to pay any
material obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent Company balance sheet and
current liabilities incurred since that date in the ordinary course of business
and professional and other fees and expenses in connection with the preparation
of this Agreement and the consummation of the transaction contemplated hereby;
(iv) sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than Twenty-Five
Thousand Dollars ($25,000)), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
Twenty-Five Thousand Dollars ($25,000));  and (v) made or permitted any
amendment or termination of any contract, agreement, or license to which it is a
party if such amendment or termination is material, considering the business of
the Company; and


(d)  The Company has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Company.

-13-

--------------------------------------------------------------------------------


Section 2.08  Title and Related Matters.  The Company has good and marketable
title to all of its properties, inventory, interest in properties, and assets,
real and personal, which are reflected in the most recent Company balance sheet
or acquired after that date (except properties, inventory, interest in
properties, and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges, or
encumbrances except (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not materially detract
from or interfere with the present or proposed use of the properties subject
thereto or affected thereby or otherwise materially impair present business
operations on such properties; and (c) as described in the Company
Schedules.  Except as set forth in the Company Schedules, the Company owns, free
and clear of any liens, claims, encumbrances, royalty interests, or other
restrictions or limitations of any nature whatsoever, any and all products it is
currently manufacturing, including the underlying technology and data, and all
procedures, techniques, marketing plans, business plans, methods of management,
or other information utilized in connection with the Company's business.  Except
as set forth in the Company Schedules, no third party has any right to, and the
Company has not received any notice of infringement of or conflict with asserted
rights of others with respect to any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the business, operations, financial condition, income, or business prospects
of the Company or any material portion of its properties, assets, or rights.


Section 2.09  Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality,
or any circumstance which after reasonable investigation would result in the
discovery of such default.


Section 2.10  Contracts.  Except as otherwise set forth in the Company
Schedules:


(a)  The Company is not a party to, and its assets, products, technology and
properties are not bound by, any material contract, franchise, license
agreement, agreement, debt instrument or other commitments whether such
agreement is in writing or oral.


(b)  All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally;


(c)  The Company is not a party to or bound by, and the properties of the
Company are not subject to any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of the Company; and

-14-

--------------------------------------------------------------------------------


 (d)  The Company is not a party to any oral or written (i) contract for the
employment of any officer or employee which is not terminable on thirty (30)
days, or less notice; (ii) profit sharing, bonus, deferred compensation, stock
option, severance pay, pension benefit or retirement plan, (iii) agreement,
contract, or indenture relating to the borrowing of money, (iv) guaranty of any
obligation, other than one on which the Company is a primary obligor all of
which are reflected in the Company balance sheet, for the borrowing of money or
otherwise, excluding endorsements made for collection and other guaranties of
obligations which, in the aggregate do not exceed more than one year or
providing for payments in excess of Twenty-Five Thousand Dollars ($25,000) in
the aggregate; (v) collective bargaining agreement; or (vi) agreement with any
present or former officer or director of the Company.


Section 2.11  Material Contract Defaults.  The Company is not in default in any
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of the Company and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which the Company has not taken adequate steps to prevent such a
default from occurring.


Section 2.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or to which any of its assets or operations are subject.


Section 2.13  Governmental Authorizations.  The Company has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal,
provincial and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby.


Section 2.14  Compliance With Laws and Regulations.  To the best of its
knowledge, the Company has complied with all applicable statutes and regulations
of any federal, provincial, state, or other applicable governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
the Company or except to the extent that noncompliance would not result in the
occurrence of any material liability.  This compliance includes, but is not
limited to, the filing of all reports, filings and schedules to date with
federal, provincial and state securities authorities.


Section 2.15  Approval of Agreement.  The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby.

-15-

--------------------------------------------------------------------------------


Section 2.16  Material Transactions or Affiliations.  Except as disclosed herein
and in the Company Schedules, or on EDGAR, there exists no contract, agreement
or arrangement between the Company and any predecessor and any person who was at
the time of such contract, agreement or arrangement an officer, director, or
person owning of record or known by the Company to own beneficially, five
percent (5%) or more of the issued and outstanding Common Stock of the Company
and which is to be performed in whole or in part after the date hereof or was
entered into not more than three years prior to the date hereof.  Neither any
officer, director, nor five percent (5%) shareholder of the Company has, or has
had since inception of the Company, any known interest, direct or indirect, in
any such transaction with the Company which was material to the business of the
Company.  The Company has no commitment, whether written or oral, to lend any
funds to, borrow any money from, or enter into any other transaction with, any
such affiliated person.


Section 2.17  The Company Schedules.  No later than 10 days from the date the
Bank Consent is obtained, the Company will deliver to LADP the following
schedules, which are collectively referred to as the "Company Schedules" and
which consist of separate schedules, which are dated the date of this Agreement,
all certified by the chief executive officer of the Company to be complete,
true, and accurate in all material respects as of the date of this Agreement:


(a)  a certified list from the Company’s Transfer Agent setting forth the name
and address of each shareholder of the Company together with the number of
shares owned by him, her or it;


(b)  a schedule containing a description of all real property owned by the
Company (if any), together with a description of every mortgage, deed of trust,
pledge, lien, agreement, encumbrance, claim, or equity interest of any nature
whatsoever in such real property;


(c)  copies of all licenses, permits, and other governmental authorizations (or
requests or applications therefor) pursuant to which the Company carries on or
proposes to carry on its business (except those which, in the aggregate, are
immaterial to the present or proposed business of the Company);


(d)  a schedule setting forth a description of any material adverse change in
the business, operations, property, inventory, assets, or condition of the
Company since September 30, 2008;


(e)  a schedule listing any and all federal, provincial, state and local tax
identification numbers of the Company and containing complete and correct copies
of all federal, provincial, state and local tax returns filed by the Company;
and


(f)  a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed by the Company.  Any fact known to
be, or to the best knowledge of the Company after reasonable investigation,
reasonably believed to be, contrary to the representations, covenants, and
warranties made in Article II are required to be disclosed in the Company
Schedules pursuant to this Section 2.17(f).

-16-

--------------------------------------------------------------------------------


The Company shall cause the Company Schedules and the instruments and data
delivered to LADP hereunder to be promptly updated after the date hereof up to
and including the Closing Date to include any material changes in such
information not otherwise provided to LADP in writing and disclosed on EDGAR.


Section 2.18  Valid Obligation.  This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


Section 2.19  Reporting Requirements of the Company.  The Company is subject to
the reporting and filing requirements of the Securities Exchange Act of 1934, as
amended (“the Exchange Act’).


Section 2.20  Quotation on the OTC Bulletin Board.  The Company’s Common Stock
is quoted on the OTC Bulletin Board under the symbol “ACIE” and the Company will
retain such quotation on the OTC Bulletin Board following the Closing of the
transactions contemplated herein.  The Company shall not be delisted or
qualified for delisting from the date of the execution of this Agreement until
the Closing Date.


Section 2.21  Approval of the Exchange by the Company’s Shareholders.  Certain
of the transactions contemplated by this Agreement require the approval of the
Company’s shareholders.  As described in Section 7.01, the Company will file an
Information Statement with the Securities and Exchange Commission to gain
approval and ratification from the Company’s shareholders of certain of the
transactions described herein, which ratification and approval shall be a
required term of this Agreement and the Exchange Offer.


Section 2.22  Fully Diluted Shares.  Upon the conversion of the Preferred Stock
(as defined below); assuming that no convertible securities, options or warrants
in LADP or LA Digital are assumed by the Company in connection with the Closing;
that and all outstanding warrants and options of the Company are exercised; that
the Company’s September 23, 2008, Convertible Promissory Notes with Oleg Firer
and Pinnacle Three Corporation (the “Convertible Notes”) are exercised in full
with all accrued interest as of January 23, 2009; not taking into account any
accrued by unpaid interest on the Convertible Notes after January 23, 2009; and
assuming the successful completion of the requirements and undertakings set
forth in Article VII below, including but not limited to the cancellation of the
Firer Shares, the Spin-Off and Reverse Stock Split, the Preferred Stock (when
automatically converted in connection with the effectiveness of the Reverse
Stock Split) will represent approximately 97.8% of the Company’s then
outstanding shares of common stock.

-17-

--------------------------------------------------------------------------------


ARTICLE III


PLAN OF EXCHANGE


Section 3.01  The Exchange.


(a)  On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date (as defined below), LADP shall accept the Exchange Offer
described herein and shall assign, transfer and deliver, free and clear of all
liens, pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description, the interests of LA Digital set forth herein, in the
aggregate constituting no less than One Hundred Percent (100%) of the issued and
outstanding interests of LA Digital.


(b)  LADP will receive an aggregate of Forty-Four Thousand Three Hundred and
Forty (44,340) shares of the Company’s Series A Preferred Stock (the “Preferred
Stock”) in consideration for One Hundred Percent (100%) of the ownership
interests of LA Digital.  Pursuant to the Designation, the Preferred Stock shall
automatically convert, upon the Effective Date (as defined therein) of the
Reverse Stock Split (as defined below in Section 7.01), into an aggregate of
Forty Four Million Three Hundred and Forty Thousand (44,340,000) post-Reverse
Stock Split shares of the Company’s Common Stock (the “Shares”).  Upon gaining
shareholder approval for the Reverse Stock Split, as described below in Section
7.01, the Company will file a Certificate of Amendment to affect the Reverse
Stock Split and will thereafter take prompt action to affect the Spin Off
described in Section 7.03.


Section 3.02  Closing.  The closing (“Closing”) of the transaction contemplated
by this Agreement shall occur at a date mutually agreeable to the Company and
LADP, subsequent to the satisfaction of the Closing Conditions (described below)
which date shall in no event be later than March 31, 2009, unless such date is
extended in writing by the mutual consent of all Parties (the "Closing
Date").  Such Closing shall take place at a mutually agreeable time and place.


(a)  The following “Closing Conditions” shall have occurred, or have been waived
by the Company in writing, prior to the Closing Date:


(i)  LADP shall have supplied the LADP Schedules and the required Officer’s
Certificates to the Company, which are required to be delivered no later than 10
days of the date the Bank Consent is obtained, and the Company shall have had a
period of not less than 10 days to review such LADP Schedules, unless such
review period has been waived by the Company in writing;


(ii)  The Exchange shall have been approved, and Shares delivered in accordance
with Section 3.01.  The Managers and Members of LADP shall have approved the
transactions contemplated by this Agreement;


(iii)  LADP shall have obtained the consent of Bank of America to LADP’s entry
into this Agreement and to affect the transactions contemplated herein (the
“Bank Consent”); and

-18-

--------------------------------------------------------------------------------


(iv)  LADP shall have compiled with all of the requirements of Article V, below.


(b)  At Closing, or immediately thereafter, the following will occur:


(i)  LADP shall surrender the certificates evidencing One Hundred Percent (100%)
of the ownership interests of LA Digital, duly endorsed with Medallion
Guaranteed stock powers so as to make the Company the sole owner thereof;


(ii)  LADP shall supply evidence reasonably acceptable to the Company that the
required Bank Consent (as described below) has been approved, and shall supply
the Company with Minutes of the Managers and Members of LADP approving and
consenting to this Agreement and the transactions contemplated herein;


(iii)  The Company will issue and deliver an aggregate of Forty-Four Thousand
Three Hundred and Forty (44,340) newly issued shares of the Company’s Series A
Preferred Stock in the name of LADP, in accordance with this Agreement; and


(iv)  At the Closing, the Company and LADP shall execute, acknowledge, and
deliver (or shall ensure to be executed, acknowledged, and delivered) any and
all certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.


Section 3.03  Tradability of Shares. Neither the Shares to be issued to LADP nor
the shares of Common Stock which the Preferred Stock are convertible into (the
“Conversion Shares”) have been registered under the 1933 Act, nor registered
under any state securities law, and are "restricted securities" as that term is
defined in Rule 144 under the 1933 Act.  The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act. The Shares and the Conversion Shares will bear the following
restrictive legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER:  i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.”

-19-

--------------------------------------------------------------------------------


Section 3.04  Anti-Dilution.  The number of shares of the Company’s Common Stock
into which the Preferred Stock is convertible into shall be appropriately
adjusted to take into account any other stock split, stock dividend, reverse
stock split, recapitalization, or similar change in the Company’s Common Stock,
other than the Reverse Stock Split, which may occur between the date of the
execution of this Agreement and the Closing Date.


Section 3.05  Termination.


(a)  This Agreement may be terminated by the Board of Directors or Managers of
either the Company or LADP, respectively, at any time prior to the Closing Date
if:


(i)  there shall be any actual or threatened action or proceeding before any
court or any governmental body which shall seek to restrain, prohibit, or
invalidate the transactions contemplated by this Agreement and which, in the
judgment of such Board of Directors, made in good faith and based upon the
advice of its legal counsel, makes it inadvisable to proceed with the Exchange;
or


(ii)  any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the Securities and Exchange Commission) or in the
judgment of such board of directors, made in good faith and based on the advice
of counsel, there is substantial likelihood that any such approval will not be
obtained or will be obtained only on a condition or conditions which would be
unduly burdensome, making it inadvisable to proceed with the Exchange; or


(iii)  The Bank of America consent is not secured on or before February 28,
2009.


In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder other than the requirement that LADP and the
LADP Subsidiaries shall bear all of the expenses incurred by them and the
Company in connection with the negotiation, drafting, and execution of this
Agreement and the transactions herein contemplated as provided in Section 8.10,
which requirement shall survive the termination of this Agreement.


(b)  This Agreement may be terminated by the Board of Directors of the Company
at any time prior to the Closing Date if:


(i)  the  Board of Directors of the Company determines in good faith that one or
more of the Company's conditions to Closing has not occurred, through no fault
of the Company;


(ii)  The Company takes the termination action specified in Section 1.17 as a
result of LADP Schedules or updates thereto which the Company finds
unacceptable; or


(iii)  LADP shall fail to comply in any material respect with any of their
covenants or agreements contained in this Agreement or if any of the
representations or warranties of LADP contained herein shall be inaccurate in
any material respect, where such noncompliance or inaccuracy has not been cured
within ten (10) days after written notice thereof.

-20-

--------------------------------------------------------------------------------


In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder other than the requirement that LADP shall bear
all of the expenses incurred by it and the Company in connection with the
negotiation, drafting, and execution of this Agreement and the transactions
herein contemplated as provided in Section 8.10, which requirement shall survive
the termination of this Agreement.


(c)  This Agreement may be terminated by the Board of Directors of LADP at any
time prior to the Closing Date if:


(i)  there shall have been any change since inception of the Company in the
assets, properties, business or financial condition of the Company which could
have a material adverse effect on the financial condition or results of
operation of the Company, except any changes disclosed in the Company Schedules
or on EDGAR;


(ii)  the Board of Directors of LADP determines in good faith that one or more
of LADP’s conditions to Closing has not occurred, through no fault of LADP; or


(iv)  The Company shall fail to comply in any material respect with any of its
covenants or agreements contained in this Agreement or if any of the
representations or warranties of the Company contained herein shall be
inaccurate in any material respect, where such noncompliance or inaccuracy has
not been cured within ten (10) days after written notice thereof; or


(v)  Bank of America has not consented to the transactions contemplated herein
on or before February 28, 2009.


In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder other than the requirement that LADP shall bear
all of the expenses incurred by it and the Company in connection with the
negotiation, drafting, and execution of this Agreement and the transactions
herein contemplated as provided in Section 8.10, which requirement shall survive
the termination of this Agreement.



(d)  No revenue ruling or opinion of counsel will be sought as to the tax-free
nature of the subject Exchange and such tax treatment is not a condition to
Closing.

ARTICLE IV


SPECIAL COVENANTS


Section 4.01  Access to Properties and Records.  The Company and LADP will each
afford to the officers and authorized representatives of the other reasonable
access to the properties, books and records of the Company or LADP (including
the LADP Subsidiaries), as the case may be, in order that each may have a full
opportunity to make such reasonable investigation as it shall desire to make of
the affairs of the other, and each will furnish the other with such additional
financial and operating data and other information as to the business and
properties of the Company or LADP (including the LADP Subsidiaries), as the case
may be, as the other shall from time to time reasonably request.  Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances, and each party hereto shall cooperate fully
therein.  No investigation by a party hereto shall, however, diminish or waive
in any way any of the representations, warranties, covenants or agreements of
the other party under this Agreement.  In order that each party may investigate
as it may wish the business affairs of the other, each party shall furnish the
other during such period with all of such information and copies of such
documents concerning the affairs of it as the other party may reasonably
request, and cause its officers, employees, consultants, agents, accountants,
and attorneys to cooperate fully in connection with such review and examination,
and to make full disclosure to the other parties all material facts affecting
its financial condition, business operations, and the conduct of operations.

-21-

--------------------------------------------------------------------------------


Section 4.02  Delivery of Books and Records and Bank Accounts.  At the Closing,
LADP shall deliver to the Company copies of the corporate minute books, books of
account, contracts, records, and all other books or documents including the bank
accounts of the LADP Subsidiaries now in the possession of LADP or its
representatives.


Section 4.03  Third Party Consents and Certificates.  The Company and LADP agree
to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.


Section 4.04   [Intentionally removed.]


Section 4.05  Actions Prior to Closing.


(a)  From and after the date of this Agreement until the Closing Date and except
as set forth in the Company Schedules, which are required to be delivered no
later than 10 days from the date the Bank Consent is obtained, unless such
review period has been waived by LADP  in writing or LADP Schedules or as
permitted or contemplated by this Agreement, the Company and the LADP
Subsidiaries, respectively (subject to paragraph (b) below), will each:


(i)  carry on its business in substantially the same manner as it has
heretofore;


(ii)  maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;


(iii)  maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

-22-

--------------------------------------------------------------------------------


(iv)  use good faith efforts to perform in all material respects all of its
obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;


(v)  use its good faith efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and


(vi)  fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal, provincial and state laws and all rules,
regulations, and orders imposed by federal, provincial or state governmental
authorities.


(b)  From and after the date of this Agreement until the Closing Date, neither
the Company nor the LADP Subsidiaries will:


(i)  make any changes in their Certificates of Incorporation or Bylaws, except
as otherwise provided in this Agreement;


(ii)  take any action described in Section 1.07 in the case of the LADP
Subsidiaries, or in Section 2.07, in the case of the Company (all except as
permitted therein or as disclosed in the applicable party's schedules);


(iii)  enter into or amend any contract, agreement, or other instrument of any
of the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services, unless undertaken by
the LADP Subsidiaries, and written notice of such transaction is provided to the
Company prior to such actions and any outstanding LADP Schedule, if any is
updated to reflect such transaction; or


(iv)  sell any assets or discontinue any operations, sell any shares of capital
stock (other than as contemplated in this Section 4.05 hereof and the sale of
securities underlying existing warrants or options of the Company, if any) or
conduct any similar transactions other than in the ordinary course of business,
unless undertaken by the LADP Subsidiaries and written notice of such
transaction is provided to the Company, prior to such actions, actions and any
outstanding LADP Schedule, if any is updated to reflect such transaction.


Section 4.06  Indemnification.


(a)  Indemnification of the Company.  Subject to the terms and conditions of
this Section 4.07(a), LADP and the LADP Subsidiaries agrees to jointly and
severally, indemnify, defend and hold harmless the Company, its respective
affiliates, its respective present and former directors, officers, shareholders,
employees, attorneys and agents and its respective heirs, executors,
administrators, successors and assigns (the “Company Indemnified Persons”), from
and against any and all claims, liabilities and losses which may be imposed on,
incurred by or asserted against any Company Indemnified Person, arising out of
or resulting from, directly or indirectly:

-23-

--------------------------------------------------------------------------------


(i)  the inaccuracy of any representation or breach of any warranty of LADP
contained in or made pursuant to this Agreement which was not disclosed to the
Company in writing prior to the Closing;


(ii)  the breach of any covenant or agreement of LADP contained in this
Agreement; or


(iii)  any claim to fees or costs for alleged services by a broker, agent,
finder or other person claiming to act in a similar capacity at the request of
LADP in connection with this Agreement;


provided, however, that LADP shall not be liable for any portion of any claims,
liabilities or losses resulting from the Spin-Off transaction or a material
breach by the Company, of any of its obligations under this Agreement or from
the Company’s gross negligence, fraud or willful misconduct.  The
indemnification provided for in this Section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


(b)  Indemnification of LADP.  Subject to the terms and conditions of this
Section 4.06(b), from and after the Closing, the Company agrees to indemnify,
defend and hold harmless LADP, its respective affiliates, its respective present
and former directors, officers, shareholders, employees, attorneys and agents
and its respective heirs, executors, administrators, successors and assigns (the
“LADP Indemnified Persons”), from and against any and all claims, liabilities
and losses which may be imposed on, incurred by or asserted against any LADP
Indemnified Person, arising out of or resulting from, directly or indirectly:


(i)  the inaccuracy of any representation or breach of any warranty of the
Company contained in or made pursuant to this Agreement which was not disclosed
to LADP in writing prior to the Closing;


(ii)  the breach of any covenant or agreement of the Company contained in this
Agreement;


(iii)  any claim to fees or costs for alleged services rendered by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of the Company in connection with this Agreement;


provided, however, that the Company shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by LADP of its
obligations under this Agreement or from LADP’s or any LADP Indemnified Person’s
gross negligence, fraud or willful misconduct.  The indemnification provided for
in this Section shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.

-24-

--------------------------------------------------------------------------------


Section 4.07  Indemnification of Subsequent Corporate Actions. LA Digital hereby
represents and warrants that it will indemnify and hold harmless any officer,
director, controlling shareholder, attorney, agent or representative of the
Company, or any other person affiliated with the Company, from any decisions,
activities, or conduct of the Company subsequent to the Closing Date of the
transactions contemplated by this Agreement, except for the Spin-Off transaction
for which LA Digital and its shareholders shall have no responsibility.  The
Spin–Off shall be approved by the Company’s Board of Directors prior to the
Closing of the Exchange and the Company’s shareholders pursuant to Section 7.01,
below.


Section 4.08  Effect of Agreement.  I-Toss and the I-Toss Shareholders agree
that as a result of this Agreement, which replaces, supersedes and amends the
Original Agreement, such entity and individuals who were a party to such
agreement, will not have any right to receive Preferred Stock or to otherwise
take part in the Exchange or the transactions contemplated by this Agreement,
and such parties agree to forever waive and discharge any rights each may have
in connection with the Original Agreement.


ARTICLE V


CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY


The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.01  Ownership of LA Digital and LADPNY.  Prior to the Closing Date,
LADP shall have demonstrated to the Company, with evidence reasonably
satisfactory to the Company, that LADP is the owner of all of the outstanding
securities of LA Digital, which in turn owns all of the outstanding securities
of LADPNY.


Section 5.02  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by LADP in this Agreement were true when
made and shall be true at the Closing Date with the same force and effect as if
such representations and warranties were made at and as of the Closing Date
(except for changes therein permitted by this Agreement).  LADP shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by LADP prior to or at the
Closing.  The Company shall be furnished with a certificate, signed by a duly
authorized executive officer of LADP and dated the Closing Date, to the
foregoing effect.


Section 5.03  Officer's Certificate.  The Company shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
LADP to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of LADP threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the LADP Schedules, by or
against LADP or the LADP Subsidiaries, which might result in any material
adverse change in any of the assets, properties, business, or operations of the
LADP Subsidiaries.

-25-

--------------------------------------------------------------------------------


Section 5.04  No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material change in the financial condition,
business, or operations of LADP or the LADP Subsidiaries nor shall any event
have occurred which, with the lapse of time or the giving of notice, is
determined to be unacceptable using the criteria set forth in Section 1.17.


Section 5.05  Approval by LADP.  The Exchange shall have been approved, and
Shares delivered in accordance with Section 3.01, by LADP.  The Managers and
Members of LADP shall have approved the transactions contemplated by this
Agreement.


Section 5.06  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.07  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and the LADP Subsidiaries after the Closing Date on the
basis as presently operated shall have been obtained.


Section 5.08  Bank Consent.  Prior to the Closing, LADP shall have obtained the
consent of Bank of America to LADP’s entry into this Agreement and to affect the
transactions contemplated herein (the “Bank Consent”).


Section 5.09  Further Assistance.  LADP shall have assisted the Company in good
faith n connection with the preparation of a Form 8-K, Schedule 14c and related
documentation and disclosure regarding the material agreements of, historical
operations of, and management’s employment history for LADP and the LADP
Subsidiaries.


ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF LADP


The obligations of LADP under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


Section 6.01  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, the Company shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Company and shall have satisfied all conditions set forth herein
prior to or at the Closing.  LADP shall have been furnished with certificates,
signed by duly authorized executive officers of the Company and dated the
Closing Date, to the foregoing effect.

-26-

--------------------------------------------------------------------------------


Section 6.02  Officer's Certificate.  LADP shall have been furnished with
certificates dated the Closing Date and signed by the duly authorized executive
officer of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement  or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.


Section 6.03  No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any change in the financial condition, business or
operations of the Company nor shall any event have occurred which, with the
lapse of time or the giving of notice, is determined to be unacceptable using
the criteria set forth in Section 2.17.


Section 6.04  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.05  Consents.  All consents, including the Bank Consent, approvals,
waivers or amendments pursuant to all contracts, licenses, permits, trademarks
and other intangibles in connection with the transactions contemplated herein,
or for the continued operation of the Company and LADP after the Closing Date on
the basis as presently operated shall have been obtained.


Section 6.06  Other Items.  LADP shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as LADP may reasonably request.


ARTICLE VII


REPRESENTATIONS AND WARRANTIES
OF THE PARTIES FOLLOWING THE CLOSING


Following the Closing, the Parties agree to use their best effort to and to take
whatever actions necessary to affect the following filings and transactions:


Section 7.01  Information Statement.  The Company agrees and acknowledges that
it will file with the Securities and Exchange Commission within fifteen (15)
business days of its receipt of the LADP Subsidiaries consolidated financial
statements as audited by a PCAOB approved auditor and related pro forma
financial information reflecting the Exchange Offer (which financial statements
shall include the operations of LA Digital and LADPNY, the “LADP Financials”)
and use its best efforts to gain approval of and mail to its shareholders of
record an Information Statement on Schedule 14C or Schedule 14A (the
“Information Statement”), to obtain shareholder approval to:


(a)  affect a 1:100 reverse stock split of its issued and outstanding shares of
Common Stock, with all shareholders owning less than 100 shares being rounded up
to own 100 shares, and to reauthorize its currently outstanding shares of common
and preferred stock (“Reverse Stock Split”);

-27-

--------------------------------------------------------------------------------


(b)  effect a name change to a name to be determined by LADP, in its sole
discretion (the “Name Change”);


(c)  effect the Spin-Off, as defined and described below in Section 7.03; and to


(d)  effect such other proposals that the Company may desire in its sole
discretion (collectively the “Shareholder Actions”).


Section 7.02  Additionally Covenants Regarding the Filing of a Current Report on
Form 8-K and the Information Statement.  LADP agrees and acknowledges that it
will use its good faith efforts to assist the Company in drafting, compiling
exhibits for, disclosures regarding and the filing of (a) a report on Form 8-K
within four (4) days of the date of the Parties entry into this Agreement (the
“Form 8-K”); and (b) the Information Statement with the Securities and Exchange
Commission, including but not limited to being responsible for the payment
and/or advancement of all legal, accounting, filing, printing, mailing and other
expenses incurred by the Company in connection with the preparation and filing
of such Form 8-K and the Information Statement.  LADP agrees and pledges to vote
its Preferred Stock shares (and/or the voting shares such Preferred Stock shares
represent) for approval and/or ratification of all of the proposals set forth in
the Information Statement.


Section 7.03  Spin-Off of Assets and Operations.  Immediately after the approval
by the Company’s majority shareholders of the Information Statement authorizing
the Spin-Off, the Company will effect a spin-off (the “Spin-Off”) of the
Company’s wholly owned subsidiary, Acies Inc., a Nevada corporation, and
substantially all of the Company’s assets, liabilities, and operations relating
to Acies, Inc., from the Company, such that Acies, Inc. will operate as a
separate privately held company solely owned by the Company’s current Chief
Executive Officer and Director, Oleg Firer (the “Private Company”), the result
of which will be that the Company’s sole business focus following the Spin-Off
will be the operations of LA Digital.  As consideration for the Company agreeing
to the Spin-Off, Mr. Firer will cancel 5,000,000 pre-Reverse Stock Split shares
(50,000 post-Reverse Stock Split shares) of the Company’s Common Stock that he
beneficially owns (the “Firer Shares”) and Mr. Firer will assume the then
outstanding amount of the Company’s RBL Capital Group, LLC (“RBL”) loan facility
and any liabilities of Acies, Inc. in connection with the Spin-Off.  The Company
and LADP agree to undertake whatever actions necessary to effect such Spin-Off,
including but not limited to seeking Company shareholder approval through the
filing of the Information Statement on Schedule 14C or Schedule 14A (as
described above in Section 7.01), seeking Board approval for and/or entering
into whatever documents or agreements the Company deems necessary to affect such
Spin-Off.


Section 7.04  Change in Company Officers and Directors.  The Parties agree that
immediately following the Closing, the current officers and Directors of the
Company (or such officers and Directors as LADP shall determine in its sole
discretion) shall resign from the Company, other than Oleg Firer who will remain
as a Director following the Closing and Spin-Off, and that LADP shall have the
sole right to appoint new officers and Directors of their sole choosing, other
than Mr. Firer who will remain as a Director until such time as he will resign
and LADP will not take any action to remove Mr. Firer as a Director.

-28-

--------------------------------------------------------------------------------


Section 7.05  Conditions Subsequent to Closing.  The Parties agree that Section
7.01 through 7.04 above are required conditions to the Closing, that the
requirement to undertake such actions above shall survive the Closing, and such
conditions and actions are required to be affected following the Closing,
subject to waiver of any such conditions in writing by all of the Parties
hereto.


ARTICLE VIII


MISCELLANEOUS


Section 8.01  No Bankruptcy and No Criminal Convictions.  None of the Parties to
this Agreement, or their officers, directors or affiliates, promoters,
beneficial shareholders or control persons, nor any predecessor thereof have
been subject to the following (unless otherwise disclosed in the LADP Schedules
or Company Schedules):


(a)
Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past five (5) years;



(b)
Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);



(c)
Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and

 
(d)
Being found by a court of competent jurisdiction (in a civil action), the
Securities and Exchange Commission (the “SEC”) or the Commodity Futures Trading
Commission to have violated a federal, provincial or state securities or
commodities law, and the judgment has not been reversed, suspended, or vacated.



Section 8.02  Broker/Finder’s Fee.  No broker’s or finder’s fee will be paid in
connection with the transaction contemplated by this Agreement other than fees
payable to persons registered as broker-dealers pursuant to Section 15 of the
Securities Exchange Act of 1934.  The Company and LADP agree that, except as set
forth herein and on Schedule 8.02 attached hereto, there were no brokers or
finders involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement.  The Company, and
LADP and the LADP Subsidiaries, each agree to indemnify the other against any
claim by any third person other than those described above for any commission,
brokerage, or finder's fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third person, whether express or implied from the actions of the
indemnifying party.


Section 8.03  Governing Law and Arbitration.  This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Nevada without giving effect to principles of conflicts of law
thereunder.  All controversies, disputes or claims arising out of or relating to
this Agreement shall be resolved by binding arbitration.  The arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  All arbitrators shall possess such experience in, and
knowledge of, the subject area of the controversy or claim so as to qualify as
an “expert” with respect to such subject matter. The governing law for the
purposes of any arbitration arising hereunder shall be in Nevada.  The
prevailing party shall be entitled to receive its reasonable attorney’s fees and
all costs relating to the arbitration.  Any award rendered by arbitration shall
be final and binding on the parties, and judgment thereon may be entered in any
court of competent jurisdiction.

-29-

--------------------------------------------------------------------------------


Section 8.04  Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:


If to the Company, to:
Acies Corporation
 
14 Wall Street, Suite 1620
 
New York, New York 10005
   
With copies to:
David M. Loev, Esq.
 
The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
 
Bellaire, Texas 77401
   
If to LADP, to:
LADP, LLC
 
1100 Hammond #410A303
 
Atlanta, GA 30328
   
With a copies to:
Marc Bercoon
 
5 Concourse Parkway
 
Suite 2925
 
Atlanta, Georgia 30328



or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


Section 8.05  Attorney's Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

-30-

--------------------------------------------------------------------------------


Section 8.06  Confidentiality.  Each party hereto agrees with the other that, it
and its representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except (i) to the extent such data
or information is published, is a matter of public knowledge (through no fault
or action of the Party holding such information on behalf of the other Party),
or is required by a court of competent jurisdiction to be published; or (ii) to
the extent that such data or information must be used or disclosed in order to
consummate the transactions contemplated by this Agreement.  In the event of the
termination of this Agreement, each party shall return to the other party all
documents and other materials obtained by it or on its behalf and shall destroy
all copies, digests, work papers, abstracts or other materials relating thereto,
and each party will continue to comply with the confidentiality provisions set
forth herein.  LADP further agrees and consents to the disclosure by the Company
of any material information regarding LADP or the LADP Subsidiaries which the
Company or its counsel deems necessary for disclosure in the Company’s public
filings on EDGAR in connection with the Company’s current or periodic report
filings, or the proposed Information Statement.  The Company shall be required
to obtain the prior consent of LADP to publicly disclose such information, which
consent shall not be unreasonably withheld, and shall be provided on a timely
consistent with the Company’s filing obligations under Form 8-K and/or the
Securities Act of 1933, as amended or the Securities Act of 1934, as
amended.  The Company shall use its best efforts to avoid the disclosure of any
competitive pricing or specific customer information to the public.


Section 8.07  Publicity.  Prior to or after the Closing of the transaction
contemplated herein, any announcement, or press or news release by LADP or its
shareholders, employees, officers, directors, or agents shall be reviewed and
approved by the Company prior to its release, subject to any requirements of
law. The Company shall be allowed to make any announcements relating to this
Agreement or the transactions contemplated herein, and shall be allowed to file
this Agreement and any exhibits or related agreements as may be required
pursuant to the Company’s public reporting obligations with the Securities and
Exchange Commission, subject to prior approval by LADP, which approval shall not
be unreasonably withheld. Prior to the Closing and prior to the Closing Date,
LADP shall make no announcements relating to this Agreement, the Company or the
transactions contemplated herein without the prior written consent of the
Company, which approval will not be unreasonably withheld.


Section 8.08  Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement.


Section 8.09  Third Party Beneficiaries.  This contract is strictly between the
Company and LADP, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


Section 8.10  Expenses.  LADP and LA Digital agree to be jointly and
severally  responsible for and that they will pay, advance and/or promptly
reimburse all legal, auditing, accounting and other expenses incurred in
connection with LADP’s due diligence on the Company, this Exchange Offer and the
other related transactions described in this Agreement, including but not
limited to costs and fees associated with legal, accounting, printing and
mailing costs associated with the Company’s  Information Statement described in
Section 7.01 and the Spin-Off described in Section 7.03, regardless of whether
the transactions contemplated herein are consummated or the Closing
occurs.  This Section 8.10 shall survive the termination of this Agreement for
any cause or reason whatsoever, and shall in addition survive a successful
Closing of this Agreement.  Other than legal expenses incurred in connection
with the negotiation of this Agreement and transactions contemplated herein,
LADP shall approve the timing and incurrence of additional expenses being
incurred by the Company.  No expenses for the Information Statement or the
Spin-Off shall be incurred from the date of this Agreement until LADP has
obtained Bank of America consent; however, LADP shall be responsible for
expenses incurred by the Company in connection with the Information Statement
and Spin-Off prior to the date of this Agreement.

-31-

--------------------------------------------------------------------------------


Section 8.11  Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.


Section 8.12  Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two (2)
years.


Section 8.13  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 8.14  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 8.15  Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its reasonable best efforts to perform or fulfill
all conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective this Agreement and the transactions
contemplated herein.


Section 8.16  Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.

-32-

--------------------------------------------------------------------------------


Section 8.17  Construction.  The Parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Parties hereto.


Section 8.18  Faxed Copies.  For purposes of this Agreement, a faxed signature
will constitute an original signature.


Section 8.19  Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


























[Remainder of page left intentionally blank.  Signature page follows.]

-33-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.



 
ACIES CORPORATION
     
BY: /s/ Oleg Firer
 
      Oleg Firer, Chief Executive Officer
         
LADP, LLC
     
BY: /s/ William Goldstein
     
PRINTED NAME: William Goldstein
     
TITLE: Manager
         
I-TOSS ACQUISITION, INC.
     
BY: /s/ William Goldstein
     
PRINTED NAME: William Goldstein
     
TITLE: President
         
LA DIGITAL POST, INC.
     
BY: /s/ Marc E. Bercoon
     
PRINTED NAME: Marc E. Bercoon
     
TITLE: Vice President

 
I-TOSS SHAREHOLDERS:
     
/s/ William Goldstein
/s/ Leon Goldstein
By: William Goldstein Mgr., LADP, LLC
By: Leon Goldstein, Mgr., Star Capital Investements, LLC
________ shares
________ shares
   
/s/ Leon Goldstein
 
By: Leon Goldstein, Mgr., Star Capital Fund, LLC
 
________ shares
     

-34-

--------------------------------------------------------------------------------


 
EXHIBIT A
TYPE OF OWNERSHIP FORM


(CHECK ONE):


_____
INDIVIDUAL OWNERSHIP (one signature required)



_____
TRUST (please include name of trust, name of trustee, and date trust was formed
and copy of the Trust Agreement or other authorization)



_____
PARTNERSHIP (please include a copy of the Partnership Agreement authorizing
signature)



_____
CORPORATION (please include a certified corporate resolution authorizing
signature)



________________________________________________________________________
Please print here the exact name (registration)
LADP desires to appear in the records of the Company.


________________________________________________________________________
Please print here the exact address
LADP desires to appear in the records of the Company.


________________________________________________________________________
If interest payments are to be made to an address other than that shown above
(i.e., a
brokerage account), please print here such address and account designation.


Signature:


By: _________________________


Printed Name: ______________________


If on behalf of Entity:


Entity Name: ___________________


Signatories Position with Entity: ___________________


Beneficial Owner of Shares Owned by Entity: _____________________


Address: ____________________________________________________________


Tax Id Number: ______________________________


Telephone Number:  (          ) - _____ - _______
-35-

--------------------------------------------------------------------------------


EXHIBIT B
 
 
 
 
 

 
-36-

--------------------------------------------------------------------------------

